Citation Nr: 1451918	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of a traumatic iris sphincter tear to the left eye with a history of traumatic iritis and microhyphema.

2.  Entitlement to a compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision under the Benefits Delivery at Discharge (BDD) program at the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  In correspondence dated in February 2010 the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  In correspondence dated in March 2011, the appellant's representative requested a withdrawal of the appeal as to entitlement to a compensable rating for erectile dysfunction.

2.  The Veteran's residuals of a traumatic iris sphincter tear to the left eye with a history of traumatic iritis and microhyphema are presently manifested by dryness with no resultant visual impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to a compensable rating for erectile dysfunction by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a rating greater than 10 percent for the residuals of a traumatic iris sphincter tear to the left eye with a history of traumatic iritis and microhyphema are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (prior to Dec. 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In written correspondence dated in March 2011, prior to the promulgation of a Board decision, the appellant's representative requested a withdrawal of the appeal as to entitlement to a compensable rating for erectile dysfunction.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and the appeal is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim in May 2008.  

The notice requirements pertinent to the issue remaining on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA examination reports, and statements in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board's may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

During the pendency of this appeal, regulations related to eye disabilities were amended and renumbered.  See 73 Fed. Reg. 66543-66554 (Nov. 10, 2008).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies, absent congressional intent to the contrary.  However, in this case, the revisions only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See Notice, 73 Fed. Reg. 66543, 66544 (Nov. 10, 2008).

Prior to December 10, 2008, VA regulations provided that ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near with record of the refraction.  Snellen's test type or its equivalent will be used.  Mydriatics should be routine, except when contraindicated.  Funduscopic and ophthalmological findings must be recorded.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (prior to Dec. 10, 2008).

Eye disabilities, including iritis and unhealed eye injuries, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirement, or episodic incapacity, combining to an additional rating of 10 percent during continuance of active pathology.  A minimum 10 percent rating is assigned during active pathology.  38 C.F.R. § 4.84a, Code 6009 (prior to Dec. 10, 2008).  

A 10 percent rating is also provided for unilateral epiphora or "lacrymal" duct interference from any cause.  38 C.F.R. § 4.84a, Code 6025 (prior to Dec. 10, 2008).  Otherwise, eye impairment is rated on the basis of impairment of central visual acuity.  The best distant vision after the best correction by glasses will be the basis for rating.  38 C.F.R. § 4.75, 4.84a, Codes 6063-6079 (prior to Dec. 10, 2008).  Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76, 6080, 6090 (prior to Dec. 10, 2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (prior to Dec. 10, 2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (prior to Dec. 10, 2008).

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (prior to Dec. 10, 2008).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record show the Veteran was treated for a left eye injury during active service.  VA eye examination prior to discharge in June 2008 noted he sustained an ocular trauma to the left eye with diagnoses of traumatic iritis, microhyphema, and sphincter tear.  It was noted he complained of trouble with stereo/depth perception, especially at night, and blurry vision, but that it was not much of a problem when he wore his glasses.  The examiner noted corrected visual acuity was 20/20, bilaterally.  The eyes were watery and dry with mild redness, but there was no evidence of diplopia, pain, or itch.  No residual scars were noted.  The diagnoses included traumatic iris sphincter tear of the left eye caused by trauma during active duty with traumatic iritis and microhyphema.  

VA eye examination in February 2011 noted the Veteran complained of dry eye and irritation that was partially attributed to working in the desert.  The examiner noted an iris sphincter tear to the left eye, indicating likely trauma to the left eye at some point, but that his vision had not been affected at this time and was not causing impairment.  It was noted that gonioscopic examination suggested the Veteran's drainage system may have been affected and that he was advised to have routine eye visits yearly to evaluate for the possible development of glaucoma.  There was no evidence of glaucoma at that time.  The diagnoses included left eye sphincter tear due to military service with no visual impairment at that time and dry eyes that was a common condition in the general public and the cause of his symptoms which was not causing significant visual impairment. 

Based upon the evidence of record, the Board finds the Veteran's residuals of a traumatic iris sphincter tear to the left eye with a history of traumatic iritis and microhyphema are presently manifested by dryness with no resultant visual impairment.  The Veteran initiated his claim prior to December 10, 2008, and his disability must be evaluated under the rating criteria effective prior to that date.  There is no indication, however, that higher or separate ratings would be warranted under the revised rating criteria in this case.  In the absence of evidence of a visual acuity or field loss impairment, pain, rest-requirement, or episodic incapacity, a minimum 10 percent rating is properly assigned.  No higher or separate alternative ratings are warranted based upon the evidence of record.


ORDER

The appeal for entitlement to a compensable rating for erectile dysfunction is dismissed.

Entitlement to an initial rating in excess of 10 percent for the residuals of a traumatic iris sphincter tear to the left eye with a history of traumatic iritis and microhyphema is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


